EXCLUSIVE DISTRIBUTION AGREEMENT
 
between
 
 SOLUTIONS 2 GO, LLC. and ZOO PUBLISHING, INC.


The parties to this Exclusive Distribution Agreement (“Agreement”) dated August
31, 2009 (the “Effective Date”) are SOLUTIONS 2 GO, LLC., a California limited
liability company (“DISTRIBUTOR”); and ZOO PUBLISHING, INC., a New Jersey
corporation (“PUBLISHER”).  


Whereas PUBLISHER owns rights to those video games and related software and
products  listed on Exhibit A (“Products” each a “Product”) attached hereto  for
those certain platforms described in Exhibit A, which may include Nintendo DS,
Nintendo Wii, Microsoft X-Box 360, Sony Playstation III, and Sony PSP (each a
“Platform”; Nintendo; Sony, Microsoft each a “Platform Provider”).  PUBLISHER is
the publisher of the Product in the United States, under its label “Zoo
Games”.  DISTRIBUTOR is a distributor of video games and related products and
now wishes to distribute the Product in the United States under the terms and
conditions of this Agreement. Therefore, the parties agree as follows:



 
1.
Definitions.



(a)     Direct Manufacturing Costs. “Direct Manufacturing Costs” means the
actual cost paid by PUBLISHER for Product disk or cartridge replication, as the
case may be, and packaging including shipping.


(b)     Exclusive Customer. “Exclusive Customer” means Best Buy.


(c)     Territory.  “Territory” means the United States.



 
2.
Exclusive Distribution Rights.



(a)     Distribution Rights.  Subject to the terms and conditions of this
Agreement, PUBLISHER, hereby grants to DISTRIBUTOR the exclusive right to
market, sell and distribute (collectively “Distribution Rights”) the Product to
the Exclusive Customer in the Territory for the “Term” (as hereinafter defined
in Paragraph 8 below).  PUBLISHER shall not sell directly to, nor grant
Distribution Rights to any third party, with respect to the Exclusive Customer
for the Product in the Territory during the Term. Notwithstanding anything to
the contrary which may be contained in this Agreement, in the event PUBLISHER
loses the rights to any Product during the Term, PUBLISHER shall so notify
DISTRIBUTOR and such Product shall be deemed deleted from Exhibit A and such
shall no longer be considered a Product.       

 
- 1 -

--------------------------------------------------------------------------------

 

(b)     Trademark License.  During the Term (and any applicable Sell-Off
Period), PUBLISHER hereby grants DISTRIBUTOR the non-assignable, non-exclusive
right to use PUBLISHER’ and/or its licensor’s trademarks, trade names, logo,
characters, designs, and artwork created for and used with the Product for the
sole purpose of distributing, selling, advertising, publicizing and promoting
the Product to the Exclusive Customer in the Territory as permitted by this
Agreement.  DISTRIBUTOR agrees that PUBLISHER’ trademarks, trade names, logos,
characters, designs, artwork and copyrights remain the exclusive property of
PUBLISHER or its licensor, and that DISTRIBUTOR will not obtain any ownership
rights in or to such trademarks.


(c)     Reserved Rights. All rights not expressly granted herein are reserved by
PUBLISHER  including, without limitation, cable and electronic distribution
rights, internet sales, all rights to conversions of or sequels to the Product,
all rights to customers other than the Excluded Customer in or out of Territory,
merchandising rights and any other exploitation of the characters, story lines
or content contained in the Product.


(d)     Unauthorized Distribution.  PUBLISHER will not allow or authorize orders
for the Product, for distribution to the Exclusive Customer in the Territory
during the Term by any entity other than DISTRIBUTOR and will take reasonable
steps (including without limitation appropriate contractual restrictions) to
ensure that entities that order the Product for distribution do not distribute
the Product directly or indirectly to the Exclusive Customer in the
Territory.  In the event of any unauthorized distribution of the Product to the
Exclusive Customer in the Territory, PUBLISHER hereby authorizes DISTRIBUTOR to
enforce PUBLISHER’ rights to stop such unauthorized distribution subject to
PUBLISHER’ prior written consent and, at DISTRIBUTOR’s request and expense.
PUBLISHER will take all reasonable steps to cooperate with and assist the
DISTRIBUTOR’s efforts to stop such unauthorized distribution.  DISTRIBUTOR shall
not distribute the Product to any person other than the Exclusive Customer.


(e)     Consumer Support and Warranty Information. PUBLISHER, under its own name
or under its “Zoo” label, shall provide the consumer warranty information in the
user manual and on the packaging and shall be solely responsible for all
warranties and consumer support for the Product.


(f)     Obligations of DISTRIBUTOR.  The DISTRIBUTOR shall, subject to the terms
of this Agreement and consistent with its own policies, practices and
procedures, use its commercially diligent efforts to sell, promote, distribute
and otherwise exploit the Products to the Exclusive Customer in the Territory
consistent with DISTRIBUTOR’S efforts to sell and distribute its other published
products.


(g)     Inventory Shortages.   In the event PUBLISHER experiences a shortage in
inventory of any Product, PUBLISHER shall first completely fulfill any order
made by DISTRIBUTOR before allocating such Product among its other customers,
provided that any such order by DISTRIBUTOR is accompanied by either a full or
partial payment as required under this Agreement.

 
- 2 -

--------------------------------------------------------------------------------

 


3.             Manufacture and Ordering of Product.  Subject to the terms and
conditions of this Agreement, DISTRIBUTOR shall order units of each Product from
PUBLISHER. In the event that PUBLISHER cannot provide the requested Product to
DISTRIBUTOR within reasonable delivery schedules for any reason, then , subject
to the prior written approval of PUBLISHER not to be unreasonably withheld,
DISTRIBUTOR shall have the right to order such Products directly from the
Platform Provider or other authorized manufacturer. In the event PUBLISHER
grants such permission, PUBLISHER agrees to provide such documents as
DISTRIBUTOR may reasonably require to allow DISTRIBUTOR to order products
directly from the authorized manufacturer under PUBLISHER’s license and/or
publishing agreement with the applicable Platform Provider or other authorized
manufacturer.



 
4.
Price and Payment.



(a)     Unit Orders. Advance Agreement Pricing.     DISTRIBUTOR may purchase an
unlimited number of finished units of the Product from PUBLISHER for PUBLISHER’s
Direct Manufacturing Cost (such cost and the terms of payment thereof are more
fully detailed in Exhibit 4(a)) for so long as there is any Unrecouped Advance,
as defined in, and under the terms of, that certain Advance Agreement between
DISTRIBUTOR and Zoo Entertainment, Inc., the ultimate parent company of
PUBLISHER, dated of even date herewith (the “Advance Agreement”).   Capitalized
terms not otherwise defined in this Agreement shall have the meaning as defined
in the Advance Agreement.


(b)     Post Advance Agreement Pricing.  At any time during the Term and from
and after the date that the Unrecouped Advance has been reduced to zero,
DISTRIBUTOR may purchase an unlimited number of finished units of the Product
from PUBLISHER for the prices and on the terms of payment set forth on Exhibit
4(b).



 
5.
Representations and Warranties.



(a)     DISTRIBUTOR Representations.  DISTRIBUTOR represents and warrants to
PUBLISHER that: (i) DISTRIBUTOR possesses full power and authority to enter into
this Agreement and to fully perform its obligations hereunder; (ii) this
Agreement has been executed by its duly authorized representative; and (iii) by
entering into this Agreement DISTRIBUTOR will not violate any agreements with or
legal obligation to any third parties.

 
- 3 -

--------------------------------------------------------------------------------

 

(b)     PUBLISHER Representations.     PUBLISHER’S representations and
warranties contained herein shall be cumulative and in addition to any other
warranties provided by law, including but not limited to those provided in the
Uniform Commercial Code. All representations and warranties shall survive
DISTRIBUTOR’s inspection, acceptance and payment, and shall run to DISTRIBUTOR,
its parent, affiliates, subsidiaries, successors, assigns, customers and users
of the Product.  PUBLISHER expressly represents and warrants that: (1) it
possesses full power and authority, throughout the Term of this Agreement and
any applicable Sell-Off Period, to enter into this Agreement, to grant all
rights granted to DISTRIBUTOR herein, and to fully perform its obligations
hereunder; (2) this Agreement has been executed by its duly authorized
representative; (3) the Product, its title, markings, labels, design and
appearance and its sale and resale do not knowingly infringe any patents, trade
marks, service marks, trade names, copyrights or other rights of any third
party, or unfairly compete therewith, and all necessary third party licenses
have been obtained; (4) by entering into this Agreement PUBLISHER will not
violate any agreements with or legal obligation to any third parties, and there
currently are no actual or potential legal actions or disputes with third
parties involving any component of the Product; (5) the Product, and its
packaging and manual shall be new, of good quality, free from defects in
material workmanship and shall conform strictly to specifications, samples or
other descriptions upon which this Agreement is based; (6) the Product shall
conform to the specifications included in any documentation or end-user manual
associated therewith and will perform the functions described therein; (7)
PUBLISHER owns or exclusively controls the rights granted to DISTRIBUTOR
hereunder unencumbered by third parties and that the resale of the Product by
DISTRIBUTOR, to the Exclusive Customer in the Territory is not restricted in any
manner whatsoever; (8) it has good title to the Product, and the Product will be
free from all liens, encumbrances and claims; (9) the Product will be
merchantable, safe, fit and sufficient for the purpose intended; (10) all laws,
executive orders, ordinances, rules and regulations of federal, state and local
governments and political subdivisions and agencies thereof, (herein
collectively referred to as “Laws”) applicable to the Product, or the
processing, production, packaging, labeling or identification thereof, will be
complied with, and that the price and other terms of sale and all promotional
and advertising matter furnished by PUBLISHER comply with all such Laws; (11)
the Product has been produced and labeled in compliance with, and has not been,
is not, and will not be, adulterated or misbranded within the meaning of any
state law and any regulations issued thereunder in force at the time of delivery
to DISTRIBUTOR; (12) the handling, or use of the Product will not cause harm to
any person or damage to any property; (13) PUBLISHER is an authorized publisher
of each Platform Provider in the Territory.



 
6.
Indemnification.



(a)     DISTRIBUTOR Indemnification. DISTRIBUTOR will indemnify, defend and hold
PUBLISHER harmless from any costs, damages, losses, and expenses (including
without limitation reasonable attorneys’ fees) relating to any third party
claims, actions or proceedings against PUBLISHER arising out of or related in
any way to the breach or alleged breach of DISTRIBUTOR’s obligations or
representations under this Agreement.  


(b)     PUBLISHER Indemnification. PUBLISHER will indemnify, defend and hold
DISTRIBUTOR and any of its subsidiaries harmless from any costs, damages,
losses, and expenses (including without limitation reasonable attorneys’ fees)
relating to any third party claims, actions or proceedings against DISTRIBUTOR
arising out of or related in any way to the breach or alleged breach of
PUBLISHER’ obligations or representations under this Agreement.

 
- 4 -

--------------------------------------------------------------------------------

 

(c)     Indemnified Claims. In the event of a claim, suit, action, or proceeding
triggering indemnification obligations under this Agreement, the indemnified
party will give the indemnifying party prompt notice of the claim, suit, action,
or proceeding and will cooperate with the defense of such claim, suit, action or
proceeding. The indemnifying party will: (a) pay all the other party's costs of
defense (including without limitation attorneys' fees and expenses) as they come
due; (b) retain separate, reasonably acceptable legal counsel if the
indemnifying party asserts or reserves the right to later assert claims against
the other party in connection with the indemnified claims; (c) have the right to
compromise and settle or defend and pay any judgment arising out of indemnified
claims; and (d) will promptly pay any settlement or final judgment entered
against the indemnified party in connection with any indemnified claim.


7.             Limitation of Consequential Damages. Under no circumstances,
whether as a result of breach of contract, warranty, tort (including without
limitation negligence) or any other claim or cause of action, will either party
be liable to the other for any incidental, special, exemplary, punitive or other
consequential damages suffered or incurred as a result of or related in any way
to the manufacture, distribution or operation of the Product, even if the other
party has been advised in advance of the possibility of such damages. THE
PROVISIONS OF THIS SECTION 7 ARE NOT INTENDED TO, AND UNDER NO CIRCUMSTANCES
SHALL BE INTERPRETED AS, LIMITING IN ANY MANNER DISTRIBUTOR’S RIGHTS TO ENFORCE
ANY REMEDY AT LAW OR AT EQUITY OTHERWISE AVAILABLE TO DISTRIBUTOR IN CONNECTION
WITH THE ADVANCE AGREEMENT OR THE BREACH OF THE ADVANCE AGREEMENT BY PUBLISHER
OR ANY AFFILIATE OF PUBLISHER.



 
8.
Term and Termination.



(a)     Term.    Except as otherwise provided herein, this Agreement shall
remain in full force and effect from the date of this Agreement until two (2)
years from the date of this Agreement (the “Term”)..


(b)     Termination.     In the event of a material breach of this Agreement,
the non-breaching party may terminate this Agreement or make a claim for damages
or equitable relief as appropriate, or both, if the other party fails to cure
such breach within thirty (30) days of receipt of a specific, written notice of
default.  Cure of a breach under this Agreement will not discharge any claims
for damages by the non-breaching party or parties. In the event that PUBLISHER
is the breaching party, DISTRIBUTOR shall have the right, at its discretion, to
continue to distribute the Products to the Exclusive Customer in the Territory
for the remainder of the Term by ordering Products directly from the Platform
Provider or other authorized manufacturer. In such event, PUBLISHER shall
provide the supporting documents to DISTRIBUTOR as described in Section 3 of
this Agreement. DISTRIBUTOR’S election to continue distributing Products
pursuant to this provision shall not in any manner limit DISTRIBUTOR’S right to
any other remedy at law or at equity otherwise available to DISTRIBUTOR.

 
- 5 -

--------------------------------------------------------------------------------

 

(c)     Effect of Termination. In the event of expiration or termination of the
Agreement for any reason, DISTRIBUTOR shall immediately cease representing
itself as a distributor of the Product to the Exclusive Customer; however,
DISTRIBUTOR may continue to sell its remaining inventory of the Product
purchased from PUBLISHER during the Term on a non-exclusive basis to the
Exclusive Customer in the Territory for a period not in excess of six (6) months
(the “Sell-Off Period”) on the condition that DISTRIBUTOR shall continue to pay
PUBLISHER thirty percent (30%) of the Gross Margin on such S2G Sales  or such
other percentage as may be required pursuant to this Agreement or the Advance
Agreement.  Upon the expiration of the Sell-Off Period, DISTRIBUTOR shall cease
all marketing, promotion, distribution and sales activities relating to the
Product.   



 
9.
Confidentiality.



(a)      Nondisclosure.     During and after the Term, the parties shall use
“Confidential Information” (defined hereinbelow) solely for the purpose of
fulfilling their respective obligations under this Agreement and shall not
disclose any Confidential Information to any person that has not executed a
confidentiality agreement agreeing not to, at any time, use for its own benefit
or for the benefit of a third party or disclose to any third party any
Confidential Information except for DISTRIBUTOR’s lawyers, lender, potential new
lenders and investors, accountants and financial advisors, and other parties
with which DISTRIBUTOR has actual or potential business dealings, on a “need to
know” basis only, subject to a written confidentiality/non-disclosure agreement
with DISTRIBUTOR. Each party shall use at least as much care in the protection
of the Confidential Information as it uses to protect its own trade secrets and
shall take reasonable steps to prevent unauthorized or unnecessary use or
copying of Confidential Information. The parties shall not disclose Confidential
Information to employees, independent contractors or agents except on a “need to
know” basis.


(b)      Cumulative Obligation.    The obligations of this Section are in
addition to, not in place of, any confidentiality obligations the parties and
their respective employees, independent contractors and agents may be under
pursuant to applicable law.


 (c)     Exempted Information.     The terms of this Section will not apply to
any Confidential Information that: (a) becomes known to the general public
through no fault of the receiving party; (b) was known to the receiving party
prior to execution of this Agreement; (c) is learned by the receiving party
after execution of this Agreement from a source authorized to disclose such
information without restriction; (d) information that is required to be
published under the securities laws of the United States or (e) is required to
be disclosed in any legal proceeding, provided such disclosure is made only
after notice to the owner of the Confidential Information and such disclosure
occurs pursuant to a protective order reasonably acceptable to the owner of the
Confidential Information. A party claiming that Confidential Information is
subject to any of these exemptions will have the burden of proving that such
exemption applies.

 
- 6 -

--------------------------------------------------------------------------------

 

(d)     Confidentiality.   For purposes of this Agreement, “Confidential
Information” shall refer to all information, records, code or data of any kind
that are proprietary to either party including without limitation: (1)
non-public information concerning the business or finances of the disclosing
party; (2) the terms of this Agreement and any plans for developing,
distributing, licensing, or marketing the Product or any other products; (3)
information concerning customers, suppliers and business strategies, and (4) any
other non-public information that if disclosed or used for purposes other than
performance under this Agreement would detrimentally affect the business
interests of the owner of the Confidential Information.



 
10.
General Provisions.



a.           Assignment.  Neither party shall assign their rights or delegate
their duties under this Agreement without the prior written consent of the
other, not to be unreasonably withheld. Any assignment or delegation in
violation of this subparagraph shall be void, provided that an assignment and
delegation by either party as a result of a merger, internal restructuring or
reorganization, change of ownership, or a sale of all or substantially all its
outstanding stock or assets shall not constitute a prohibited assignment or
require the other party’s prior consent under this paragraph.


b.           Notices.  Notices shall be in writing and shall either be delivered
by messenger or by air courier and shall be effective on receipt when sent to
the following address or such other address as a party may indicate in writing
after execution of this Agreement.  
 
DISTRIBUTOR
 
Solutions 2 Go, LLC.
1815 Carnegie Ave
Santa Ana, CA 92705
     
with copies to:
 
 
Ellis G. Wasson, Esq.
Gartenberg Gelfand Wasson & Selden LLP
3010 Old Ranch Parkway, Suite 340
Seal Beach, CA 90740
     
PUBLISHER
 
Zoo Publishing, Inc.
3805 Edwards Road
Suite 605
Cincinnati, Ohio 45209
     
with copies to:
 
Paul Berg
Berkowitz, Trager & Trager LLC
8 Wright Street
Westport, Connecticut 06880

 
c.            Waiver. No waiver of any obligation by any party hereto under this
Agreement shall be effective unless in writing, specifying such waiver, executed
by the party making such waiver.  The failure by either party to enforce at any
time or for any period any one or more of the terms or conditions of this
Agreement shall not be a waiver of them or of the right at any time subsequently
to enforce all terms and conditions of this Agreement.
 

 
- 7 -

--------------------------------------------------------------------------------

 
 
d.            Survival.  Sections 1, 5-7, 8(b), 8(c), 9 and 10 shall survive
expiration or termination of this Agreement and shall remain fully enforceable.


e.            Attorneys’ Fees.  In the event of an action or proceeding to
interpret or enforce this Agreement, the prevailing party shall be entitled to
an award of its reasonable attorneys’ fees with or without trial, for
post-judgment proceedings and on appeal.


f.            Governing Law.  This Agreement shall be governed by the laws of
the state of California, without regard to conflicts of laws, and by all
applicable U.S. federal law.  Neither party will commence or prosecute any suit,
proceeding or claim to enforce this Agreement other than in the state and
federal courts located in Los Angeles or Orange County, State of
California.  Parties irrevocably consent to the exclusive jurisdiction and venue
of such courts.


g.          Interpretation.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.


h.           Entire Agreement.  This Agreement is the complete and final
statement of the agreement between the parties with respect to the subject
matter of this Agreement and supersedes any prior proposals, understandings or
agreements between the parties, oral or written, relating to the subject matter
of this Agreement.  This Agreement can be modified only by a writing signed by
both parties.


i.            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.


By signing below, each party acknowledges and accepts the terms of this
Agreement.


PUBLISHER:
ZOO PUBLISHING, INC.
 
By _________________________________
     Name, Title:_____________________

 
- 8 -

--------------------------------------------------------------------------------

 




DISTRIBUTOR :
SOLUTIONS TO GO, LLC


By _________________________________
____________, President

 
- 9 -

--------------------------------------------------------------------------------

 

EXHIBIT A


PRODUCTS DEFINED
 
 
- 10 -

--------------------------------------------------------------------------------

 

EXHIBIT 4(a)
PRICING SCHEDULE DURING PERIOD IN WHICH THERE REMAINS ANY
UNRECOUPED BALANCE UNDER THE ADANCE AGREEMENT


Price
The Price charged to Distributor for Products shall be the sum of (1) the Direct
Manufacturing Cost of the Product as defined in Section 1(a) of this Agreement,
plus (2) an amount equal to thirty percent (30%) of the Gross Margin earned by
S2G from the sale of Product; provided, however, that until the Advance is fully
recouped, Advance recoupment allocations shall be made pursuant to the terms of
the Advance Agreement.


Payment Terms
DISTRIBUTOR shall remit payment, at the time of placing an order, in an amount
equal to 50% of the Direct Manufacturing Cost of Product ordered.  The remaining
50% of the Direct Manufacturing Cost of such product shall be due and payable at
the time such Product is delivered to DISTRIBUTOR.

 
- 11 -

--------------------------------------------------------------------------------

 

EXHIBIT 4(b)
PRICING AND PAYMENT SCHEDULE AFTER FULL RECOUPMENT UNDER THE
ADVANCE AGREEMENT


Price
The Price charged to DISTRIBUTOR for Products shall be the sum of (1) the Direct
Manufacturing Cost of the Product as defined in Section 1(a) of this Agreement,
plus (2) an amount equal to thirty percent (30%) of the Gross Margin earned by
S2G from the sale of Product.


Payment Terms
DISTRIBUTOR shall remit payment, at the time of placing an order, in an amount
equal to 50% of the Direct Manufacturing Cost of Product ordered.  The remaining
50% of the Direct Manufacturing Cost of such product shall be due and payable at
the time such Product is delivered to DISTRIBUTOR.


Payment of the thirty percent of Gross Margin shall be paid by DISTRIBUTOR to
Zoo on a quarterly basis, with such payment due for a calendar quarter no later
than the 15th immediately following such calendar quarter.


 
(a)
Reports.  No later than ten days following each calendar month, S2G shall
provide a report (“Monthly Report”) to Zoo, showing the amount of net S2G Sales,
S2G Sales, Net Sales, the Gross Margin on those sales, and such other
information as Zoo may reasonably request to confirm the accuracy of the Monthly
Report. For avoidance of doubt and as an example, the Monthly Report for
September would be due no later than October 10.



(b)
Audit. Each S2G Party shall maintain for a period of two (2) years after the end
of the year to which they pertain, complete records needed in order to calculate
and confirm S2G's calculations of the amounts set forth on the Monthly Reports.
Upon reasonable prior notice, Zoo will have the right, exercisable not more than
once every twelve (12) months (unless a discrepancy shall previously have been
found), to examine or have its agents examine, such books, records and accounts
during any S2G Party’s normal business hours to verify the calculations made by
S2G on the Monthly Reports, subject to execution of S2G's standard
confidentiality agreement by such agents; provided, however, that execution of
such agreement will not preclude such agents from reporting results to Zoo. No
audit shall take place during the first three (3) weeks of any quarterly
accounting period. The cost of such inspection shall be borne by Zoo, unless
such inspection shows that Zoo has been under-credited by more than 7.5%. Any
under-credit shall be paid to Zoo in US dollars by S2G by wire transfer.  If
S2G, disputes any inspection report submitted by Zoo, the Parties shall have 15
days to resolve the dispute and agree on the proper amount of the Gross Margin.
If the dispute is not resolved within that 15 day period, the amount shall be
submitted to accounting  arbitration.


 
- 12 -

--------------------------------------------------------------------------------

 


 
(c)
Accounting Disputes.  In the event the parties dispute any Montlhly Report, the
parties shall jointly submit their dispute to a national or regional accounting
firm with offices in Los Angeles, California, mutually selected by them and with
respect to which no party hereto has had any relationship in the past three
years (the “Arbitrating Accountant”) for final determination, whose
determination shall be made within thirty (30) days of the date the dispute is
submitted to the Arbitrating Accountant; provided, however, that the
determination of the Arbitrating Accountant shall be limited exclusively to the
determination of the amount of Gross Margin for the period covered by the
Monthly Report at issue and related accounting matters, as applicable, and shall
not in any manner address the interpretation or legal effect of any other
provision of this Agreement. The Arbitrating Accountant shall be permitted to
conduct its own independent investigation of the disputed items as well as hear
presentations of the disputed items from the parties. The fees and expenses of
the Arbitrating Accountant will be shared by the parties equally.  The
Arbitrating Accountant’s determination shall be final and binding on the Parties
and shall be enforceable in a court of law. For purposes of complying with this
Section  the Parties will promptly furnish to each other and to the Arbitrating
Accountant such work papers and other documents and information relating to the
disputed items as the Arbitrating Accountant may request and are available to
that party and will be afforded the opportunity to present to the Arbitrating
Accountant any material related to the disputed items and to discuss the items
with the Arbitrating Accountant.  The Parties may require that the Arbitrating
Accountant enter into a customary form of confidentiality agreement with respect
to the work papers and other documents provided to the Arbitrating Accountant.


 
- 13 -

--------------------------------------------------------------------------------

 